Citation Nr: 0820449
Decision Date: 05/12/08	Archive Date: 06/26/08

DOCKET NO.  07-11 697	)	DATE MAY 12 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1976 to February 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2006, a statement of the case was issued in March 2007, and a substantive appeal was received in April 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 which was received at the RO in April 2007, the appellant requested a Board hearing to be conducted at the VA Central Office in Washington, DC.  The claims file reflects that the veteran was scheduled to appear at such a hearing on January 22, 2008, but did not report for the hearing.

The claims folder contains a letter dated January 23, 2008, from the veteran, indicating that he was unable to attend the hearing due to pneumonia.  The veteran requested that this next hearing be rescheduled in Detroit, Michigan.  The claims-folder contains documentation reflecting that an attempt was made to honor the veterans request, and a new hearing was scheduled for May 8, 2008.  However, the new hearing was erroneously scheduled for the VA Central Office in Washington, DC, and not at the Regional Office in Detroit, MI as the veteran had requested.  The veteran did not report for the May 8, 2008, hearing at the Central Office.

The Board finds that the veteran has shown good cause for his failure to appear at the original January 2008 hearing, and that a rescheduling of the Board hearing is appropriate to provide the veteran with the opportunity to present testimony in support of his appeal.  The Veteran has requested that a hearing be rescheduled to take place at the RO in Detroit, MI.  Thus, the appropriate action at this time is for the Board to remand this appeal to provide the veteran with the opportunity to testify at a hearing in Detroit, MI.

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran and/or his representative to determine if the veteran requests a live Board hearing at the RO (Travel Board hearing) or a Board videoconference hearing.  The RO should schedule the veteran for the requested hearing.  After the hearing is conducted, or in the event the veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2007).


